Citation Nr: 1226837	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-43 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine with right leg sciatica and numbness of the toes.  


REPRESENTATION

Appellant represented by:	Attorney Amy B. Kretkowski


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from February 1956 to December 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine with right leg sciatica and numbness of the toes.  The RO reconsidered this decision in an October 2007 rating decision after receipt of additional evidence, and denied it again.  The Veteran's filed a timely appeal with the June 2007 decision. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in June 2012.  A transcript of the hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they include VA treatment records that are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection.  The Veteran is alleging that his low back disability began as a result of a motor vehicle accident in service, shown to have taken place in October 1957.  He has submitted copies of service department records documenting an accident in Germany where he was the driver of the car and hit a tree when attempting to pass a truck that suddenly pulled into the passing lane.  The records show that he was held for observation for a possible dislocated shoulder.  No other service treatment, personnel or surgeons general office (SGO) records are available for review, with a request for such records from the National Personnel Records Center (NPRC) resulting in a January 2007 response indicating his official records were destroyed in a fire in 1973.  He was advised of this in a November 2009 letter.

Post service records show back problems that include a herniated disc treated in October 1972; a lumbar strain treated after being struck by a door in February 1999 with X-rays showing no acute injury, but slight disc narrowing at L4-5; and in December 1999 he was treated for back pain between his shoulder blades after a fall, with X-rays showing diffuse degenerative disease of the thoracic spine, with no acute fracture.  Thereafter, he continued with chronic back problems, with further work-up culminating in a diagnosis in June 2005 of diffuse idiopathic skeletal hypertrophy (DISH).  He underwent a VA compensation and pension examination in August 2009, wherein the examiner, after review of the claims file and examination of the Veteran, gave an opinion that the Veteran's chronic back pain was not caused by or a result of his inservice motor vehicle accident, but rather was attributable to his DISH.  The examiner stated this was a medical condition that was unrelated to his prior history of trauma, although the reasoning for this conclusion was not provided.  Moreover, the examiner did not address whether the Veteran has a current lumbar spine disability in addition to DISH. 

The Veteran and his wife have reported him having back pain dating back to service.  Medical records do show he was treated for a herniated lumbar disc in 1972, prior to his diagnosis of DISH.  However, treatment records from 1972 also note the Veteran indicating no history of injury.  Additionally, the Veteran has submitted a statement reportedly from his former physician dated in May 2012, stating that he treated the Veteran years ago for chronic back pain from injuries incurred in the armed forces.  This statement is not on letterhead, nor does it provide any contact information for the physician.  The claims file does include some medical reports from this physician dated in 1972, but those reports do not suggest that his back pain at that time was related to service.  

Accordingly, the Board concludes that further examination and opinion is necessary.

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for a lumbar spine disorder.  After securing any necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those already contained in the claims file.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If any identified records cannot be obtained, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.  In addition, relevant VA treatment records from Iowa City VA Medical Center dating since March 2011 should be obtained.

2.  Thereafter, the RO/AMC should schedule the Veteran for a spine examination to determine the nature of the Veteran's claimed lumbar spine disability and to obtain an opinion by a physician as to its possible relationship to service.  The claims folder (as well as relevant electronic VA treatment records) must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and the results reported.  Following review of the claims file and examination of the Veteran, the physician should respond to the following:

a. Since the date of claim in February 2006, does the Veteran have a current lumbar spine disability in addition to DISH?  Please provide a diagnosis for all current lumbar spine disabilities identified.
b. Is it at least as likely as not (i.e., a 50/50 probability or greater) that any current lumbar spine disability other than DISH began in service or was the result of any incident in service?  In rendering the opinion, the examiner should address the significance of the motor vehicle accident documented in the available service department records, as well as post service treatment including in 1972 for a herniated disc; in 1999 after being struck on the head by an overhead door; and in December 1999 after a fall on the ice.  The physician must explain the medical reasoning for the opinion.
c. Is it at least as likely as not (i.e., a 50/50 probability or greater) that the Veteran's currently diagnosed DISH is due to some injury or disability in service, to include the motor vehicle accident in service?  The physician must explain the medical reasoning for the opinion.

(The term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.)  

3.  After undertaking any other development deemed essential in addition to that specified above, the RO/AMC should re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



